Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to applicant’s communication filed on 04/15/21. Claims 1-20 are pending in this application. 
Information Disclosure Statement
The information disclosure statement filed on 04/15/21 has been received and is being considered.
Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 are rejected under 35 U.S.C. §102 as being unpatentable over Tomura (US 20110020983 A1).
Regarding claim 1, Tomura discloses a thermocompression-bonding apparatus, comprising: a bond tip having a bottom surface (see fig 10, bottom of 10/11), the bottom surface comprising:
a planar die-contact area, a length and a width of the planar die-contact area substantially corresponding to a length and a width of a semiconductor die to be received on the planar die-contact area (see fig 3a, disclosing planar surface of 10);
a planar peripheral portion surrounding the planar die-contact area, the planar peripheral portion oriented parallel to the planar die-contact area (see planar 10 outside of 11); and
a low-surface-energy material secured to the planar peripheral portion of the bottom surface (see para [0047] disclosing polyimide).
Regarding claim 2, Tomura discloses the thermocompression-bonding apparatus of claim 1, wherein the planar die- contact area is coplanar with the planar peripheral portion (see fi0 g 2a disclosing co-planar surfaces).
Regarding claim 3, Tomura discloses the thermocompression-bonding apparatus of claim 1, wherein the planar peripheral portion is contiguous with the planar die-contact area (see fig 3d).
Regarding claim 4, Tomura discloses the thermocompression-bonding apparatus of claim 1, wherein a thickness of the low-surface-energy material has an inner boundary comprising sidewalls of the thickness of the low-surface-energy material (see thickness of 10, see fig 3).
Regarding claim 5, Tomura discloses the thermocompression-bonding apparatus of claim 4, wherein the sidewalls are located and configured to contact sides of a semiconductor die when the semiconductor die is received on the planar die-contact area(see fig 3b/c).
Regarding claim 6, Tomura discloses the thermocompression-bonding apparatus of claim 1, wherein the planar peripheral portion is recessed relative to the planar die-contact area (see fig 3b/c disclosing diagonal recesses).
Regarding claim 7, Tomura discloses the thermocompression-bonding apparatus of claim 6, wherein the planar peripheral portion abuts the planar die-contact area(see fig 3b/c disclosing diagonal recesses and 10 abutting die contact area).
Regarding claim 8, Tomura discloses the thermocompression-bonding apparatus of claim 6, wherein, a thickness of the low-surface-energy material corresponds to a depth of the recession of the planar peripheral portion relative to the planar die-contact area.
Regarding claim 9, Tomura discloses the thermocompression-bonding apparatus of claim 6, wherein a bottom surface of the low-surface-energy material is coplanar with the planar die-contact area(see fig 3b/c disclosing 10 being coplanar with the top of 1).
Regarding claim 10, Tomura discloses the thermocompression-bonding apparatus of claim 1, wherein the planar die- contact area is recessed relative to the planar peripheral portion(see fig 3, recess in 11 via 25).
Regarding claim 11, Tomura discloses the thermocompression-bonding apparatus of claim 10, further comprising a transition between the planar die-contact area and the planar peripheral portion, the transition comprising angled surfaces extending laterally between the planar die-contact area and the planar peripheral portion (see fig 3b/c disclosing diagonal recesses).
Regarding claim 12, Tomura discloses the thermocompression-bonding apparatus of claim 10, wherein the low-surface- energy material extends over and is secured to the angled surfaces of the transition (see fig 3b/c disclosing diagonal recesses 10 extending over surfaces).
Regarding claim 13, Tomura discloses the thermocompression-bonding apparatus of claim 12, wherein a thickness of the low-surface-energy material is less than a depth of the recession of the planar die-contact area relative to the planar peripheral portion.
Regarding claim 14, Tomura disclose the thermocompression-bonding apparatus of claim 10, wherein a depth of the recession of the planar die-contact area relative to the planar peripheral portion is greater than a thickness of a semiconductor die to be received on the planar die-contact area (see thickness of 10 at fig 3b as compared with fig 3c).
Regarding claim 15, Tomura disclose the thermocompression-bonding apparatus of claim 14, wherein the depth of the recession of the planar die-contact area relative to the planar peripheral portion is greater than the thickness of the semiconductor die to be received on the planar die-contact area by a depth less than a height of pillars of the semiconductor die to be received on the planar die-contact area.
Regarding claim 16, Tomura discloses the thermocompression-bonding apparatus of claim 1, wherein the low-surface- energy material is absent from the planar die-contact area (see figs 2a and 3e).
Regarding claim 17, Tomura discloses the thermocompression-bonding apparatus of claim 1, wherein the low-surface- energy material covers and is secured to the planar die-contact area (see fig 3d).
Regarding claim 19, Tomura discloses the thermocompression-bonding apparatus of claim 1, wherein the thermocompression-bonding apparatus is configured to apply heat and pressure to the semiconductor die through the bond tip (see para [0020] disclosing heat and pressure).

Claim 20 is rejected under 35 U.S.C. §102 as being unpatentable over Takahashi (US 20130255878 A1).
Regarding claim 20, Takahashi discloses a  method of thermocompression bonding a semiconductor die to a substrate (see fig 30, the method comprising: 
picking a semiconductor die 26 using a bond tip having a bottom surface32, the bottom surface comprising: a planar die-contact area (see fig 1a), a length and a width of the planar die-contact area substantially corresponding to a length and a width of the semiconductor die (see fig 1a); 
a planar peripheral portion surrounding the planar die-contact area, the planar peripheral portion oriented parallel to the planar die-contact area (see fig 1a); and 
a low-surface-energy material secured to the planar peripheral portion of the bottom surface (see para [0040] disclosing fluororesin tape);
placing the semiconductor die on the substrate (see fig 1b/c);
applying heat and force to the semiconductor die through the bond tip (see para [0074]); and
retracting the bond tip (see fig 1c).

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. §103 as being unpatentable over Tomura and further in view of Takahashi.
Regarding claim 18, Tomura discloses the thermocompression-bonding apparatus of claim 1,  and Takahashi further discloses wherein the planar die- contact area includes a vacuum channel opening for application of a suction force to retain the semiconductor die on the planar die-contact area (see para [0032]).
Tomura and Takahashi are in the same or similar fields of endeavor. It would have been obvious to combine Tomura and Takahashi. Tomura and Takahashi may be combined by using vacuum force to attach a Die in Tomura, in order to secure and transfer a semiconductor die, see Takahashi in at least figs 1a-c. One having ordinary skill in the art would be motivated to combine Tomura and Takahashi in order to manufacture semiconductor devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813